Exhibit 10.10

 

WINDTREE THERAPEUTICS, INC.

2011 LONG-TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Non-Employee Director

 

 

RECITALS

 

A.     The Board has adopted the Windtree Therapeutics, Inc. 2011 Long-Term
Incentive Plan (the “Plan”) for the purpose of encouraging selected Employees,
Directors and Consultants of the Company and its Subsidiaries to acquire a
proprietary interest in the growth and performance of the Company, to generate
an increased incentive to contribute to the Company’s future success and
prosperity, thus enhancing the value of the Company for the benefit of its
stockholders, and to enhance the ability of the Company and its Subsidiaries to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.

 

Participant is a non-employee Director who will render valuable Services to the
Company, and this Award Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company's grant of an
option to Participant.

 

B.     All capitalized terms in this Stock Option Agreement (“Award Agreement”)
shall have the meaning assigned to them in the Plan. For convenience, relevant
portions of certain of the Plan definitions and certain additional definitions
relating to this Award Agreement are included in the attached Appendix. This
Award Agreement including, the Notice of Grant, is subject to the terms of the
Plan, which are incorporated in this Award Agreement by reference. If there is a
conflict between the terms of the Plan and this Award Agreement or the Notice of
Grant, the terms of the Plan shall prevail.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     Award of Option. The Company hereby grants to Participant, as of the
Award Date, an option to purchase up to the number of Option Shares specified in
the Notice of Grant. The Option Shares shall be purchasable from time to time as
specified in Paragraph 4 during the option term specified in Paragraph 2 at the
Option Price set forth on the Notice of Grant.

 

2.     Option Term. This option shall have a term commencing on the Award Date
and ending on the Expiration Date set forth on the Notice of Grant. The option
shall expire at the close of business on the Expiration Date, unless sooner
terminated in accordance with Paragraph 5 or 6.

 

3.     Limited Transferability. The option granted under this Award Agreement
shall not be assignable, alienable, saleable, or transferable by Participant
other than by will or by the laws of descent and distribution; provided,
however, that, if a procedure shall be adopted by the Committee at any time,
Participant may designate a beneficiary or beneficiaries to exercise the rights
of Participant with respect to this option upon Participant’s death. The option
granted under this Award Agreement shall be exercisable during Participant’s
lifetime only by Participant or, if permissible under applicable law, by
Participant’s guardian or legal representative. This option may not be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate of the Company. Notwithstanding the
foregoing, this option may, in connection with Participant's estate plan, be
assigned, in whole or in part, during Participant's lifetime to one or more
members of Participant's immediate family or to a trust established for the
exclusive benefit of one or more such family members. The assigned portion shall
be exercisable only by the person or persons who acquire a proprietary interest
in the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Committee may deem appropriate.

 

 

--------------------------------------------------------------------------------

 

 

4.     Dates of Exercise. This option shall vest and become exercisable for the
Option Shares in one or more installments as specified in the Notice of Grant.
As the option becomes exercisable for such installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

 

5.     Termination of Service. The option term and this option shall expire and
cease to be exercisable if the Participant’s Service as a non-employee Director
ceases prior to the Expiration Date pursuant to whichever of the following
provisions becomes applicable:

 

(a)     If Participant's Service as a non-employee Director is terminated for
any reason other than death, Disability or cause, then Participant shall have
the right to exercise, in whole or in part, that portion of this option that was
vested and exercisable on the date of termination of Service until the earlier
of (i) three (3) months after termination of Service or (ii) the Expiration
Date; and, to the extent that any portion of this option was not exercisable on
the date of termination of Service, it will immediately terminate.

 

(b)     Should the Participant cease Service as a non-employee Director by
reason of death or Disability, then vesting under this option shall accelerate
and this option shall become exercisable with respect to the total number of
Option Shares and may be exercised by the Participant (or the Participant’s
Beneficiary as applicable) for any or all of those Option Shares until the
earlier of (A) one (1) year after cessation as non-employee Director or (B) the
Expiration Date.

 

(c)     If Participant's Service as a non-employee Director is terminated for
cause, any unexercised portion of this option shall terminate immediately.

 

6.     Special Acceleration of Option. In the event of a Change in Control, but
subject to the occurrence of the Change in Control, vesting under this option
shall automatically accelerate so that, immediately prior to the effective date
of the Change in Control, this option shall become exercisable with respect to
the total number of Option Shares at the time subject to this option and may be
exercised for any or all of those Option Shares. Notwithstanding the foregoing,
the Committee shall have the discretion exercisable at any time during the
option term to provide that such accelerated vesting shall not occur if the
option is assumed by the successor corporation in the Change in Control.

 

This Award Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

7.     Repurchase Right. If at any time Participant’s Service as a non-employee
Director is terminated for cause as determined by the Board in its sole
discretion, or if Participant shall breach any covenants set forth in any
written agreement between Participant and the Company, or the Company may, in
its discretion, for a period of one (1) year after the termination for cause or
upon the actual discovery by the Company of the breach, as the case may be, and
upon 10 (ten) days’ notice to Participant, (i) repurchase all or any portion of
any Shares acquired by Participant upon Participant’s exercise of this option,
and/or (ii) require Participant to repay to the Company the amount of any
profits realized by Participant upon the sale or other disposition during the
preceding three (3) years of any Shares acquired by Participant upon
Participant’s exercise of this option. The purchase price for any Shares
repurchased by the Company pursuant to clause (i) of this Paragraph shall be the
lesser of the price paid by Participant to acquire such Shares and the Fair
Market Value thereof on the date of such purchase by the Company. In addition,
the Company shall have repurchase rights in accordance with the terms of any
repurchase policy as in effect from time to time.

 

 

--------------------------------------------------------------------------------

 

 

8.     Adjustment in Option Shares. Should any change be made to the Shares by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Shares as a
class without the Company's receipt of consideration, appropriate adjustments
shall be made to (i) the total number and/or class of securities subject to this
option and (ii) the Option Price in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

 

9.     Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Option Price and become a holder of record
of the purchased Shares.

 

10.     Manner of Exercising Option.

 

(a)     In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Participant (or
any other person or persons exercising the option) must take the following
actions:

 

(i)      Execute and deliver to the Company a Notice of Exercise for the Option
Shares for which the option is exercised.

 

(ii)     Pay the aggregate Option Price for the purchased Shares in one or more
of the following forms:

 

(A)     cash or check made payable to the Company;

 

(B)     Shares held by Participant (or any other person or persons exercising
the option) for the requisite period necessary to avoid a charge to the
Company's earnings for financial reporting purposes and valued at Fair Market
Value on the Exercise Date; or

 

(C)     provided that no restrictions against trading in the Shares are then in
effect, as contemplated by Paragraph 11, (I) through a “net exercise”
arrangement to the extent permitted by applicable law, or (II) through a special
sale and remittance procedure pursuant to which Participant (or any other person
or persons exercising the option) shall concurrently provide irrevocable
instructions (x) to a Company-approved brokerage firm to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price payable for the purchased Shares, and (y) to the Company to deliver the
certificates for or other evidence of the purchased Shares directly to such
brokerage firm in order to complete the sale.

 

Except to the extent the net exercise or the sale and remittance procedure is
utilized in connection with the option exercise, payment of the Option Price
must accompany the Notice of Exercise delivered to the Company in connection
with the option exercise.

 

(iii)     Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Participant) have the right to
exercise this option.

 

 

--------------------------------------------------------------------------------

 

 

(b)     As soon as practical after the Exercise Date, the Company shall deliver
to or on behalf of Participant (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto or shall effect book-entry registration in the
Participant’s (or such other person’s) name.

 

(c)     In no event may this option be exercised for any fractional shares.

 

11.     Compliance with Laws and Regulations.

 

(a)     The exercise of this option and the delivery of the Shares upon such
exercise shall be subject to compliance by the Company and Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such exercise and delivery.

 

(b)     The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance or
delivery and sale of any Shares pursuant to this option shall relieve the
Company of any liability with respect to the non-issuance, non-delivery, or sale
of the Shares as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.

 

12.     Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Award Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Participant and Participant's assigns and Beneficiaries.

 

13.     Notices. Any notice required to be given or delivered to the Company
under the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address indicated below Participant's signature line on the Notice of Grant. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

14.     Construction. This Award Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Committee with respect to
any question or issue arising under the Plan or this Award Agreement shall be
conclusive and binding on all persons having an interest in this option.

 

15.     Governing Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of Delaware without
resort to that State's conflict-of-laws rules.

 

16.     Excess Shares. If the Option Shares covered by this Award Agreement
exceed, as of the Award Date, the number of Shares which may without stockholder
approval be delivered under the Plan, then this option shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares issuable under the Plan is obtained
in accordance with the provisions of the Plan.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

NOTICE OF EXERCISE

 

 

     I hereby notify Windtree Therapeutics, Inc. (the "Company") that I elect to
purchase            Shares (the "Purchased Shares") at the Option Price of $
                per Share pursuant to that certain option (the "Option") granted
to me under the Company's 2011 Long-Term Stock Incentive Plan on
                      ,       .

 

Concurrently with the delivery of this Exercise Notice to the Company, I shall
hereby pay to the Company the Option Price for the Purchased Shares in
accordance with the provisions of my Notice of Grant and Award Agreement with
the Company (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise. Alternatively, if I am eligible I may utilize the net exercise or
the special broker-dealer sale and remittance procedure specified in my
agreement to effect payment of the Option Price.

 

     

Date

                   

Participant

         

Address:

                   

Print name in exact manner

   

it is to appear on the

   

stock certificate:

         

Address to which certificate

   

is to be sent, if different

   

from address above:

                     

Social Security Number:

         

Employee Number:

   

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX

 

The following definitions shall be in effect under the Award Agreement:

 

 

Award Agreement shall mean this Stock Option Agreement.

 

Award Date shall mean the effective date of grant of the option as specified in
the Notice of Grant.

 

Beneficiary shall mean, in the event the Committee implements a beneficiary
designation procedure, the person designated by Participant, pursuant to such
procedure, to succeed to such person's rights under any outstanding awards held
by Participant at the time of death. In the absence of such procedure or
designation, the Beneficiary shall be Participant’s personal representative or
the person or persons to whom the Award is transferred by will or the laws of
descent and distribution.

 

Board shall mean the Company's Board of Directors.

 

Change in Control means the first to occur of the following:

 

(i)       any Person (other than (1) the Company, or (2) any trustee or other
fiduciary under an employee benefit plan of the Company), is or becomes the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Participant’s Employer (as defined below) by
reason of having acquired such securities during the 12-month period ending on
the date of the most recent acquisition (not including any securities acquired
directly from the Company or its Affiliates) representing thirty percent (30%)
or more of the total voting power of the Company’s then outstanding voting
securities;

 

(ii)      the majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment;

 

(iii)     there is consummated a merger or consolidation of the Company or any
subsidiary thereof with any other corporation or other entity, resulting in a
change described in clauses (i), (ii), (iv) or (v) of this definition, other
than (1) a merger or consolidation that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than sixty percent (60%) of the total
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person, directly or indirectly, acquired
forty percent (40%) or more of the total voting power of the then outstanding
securities of the Company (not including any securities acquired directly from
the Company or its Affiliates);

 

(iv)     a liquidation of the Company involving the sale to any Person of at
least forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately before the liquidation; or

 

 

--------------------------------------------------------------------------------

 

 

(v)      the sale or disposition by the Company or any direct or indirect
subsidiary of the Company to any Person (other than any Subsidiary) of assets
that have a total fair market value equal to forty percent (40%) or more of the
total gross fair market value of all of the assets of the Company and its
subsidiaries (taken as a whole) immediately before such sale or disposition (or
any transaction or related series of transactions having a similar effect),
other than a sale or disposition by the Company or any direct or indirect
subsidiary thereof to an entity at least sixty percent (60%) of the total voting
power of the voting securities of which is beneficially owned by stockholder of
the Company in substantially the same proportions as their beneficial ownership
of the Company immediately prior to such sale.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time.
A reference to a section of the Code shall be deemed to include any successor
sections of the Code.

 

Committee shall mean a committee of the Board, acting in accordance with the
provisions of Section 3 of the Plan, designated by the Board to administer the
Plan. To the extent the Committee has delegated authority, the term “Committee”
shall refer to such delegate.

 

Company shall mean Windtree Therapeutics, Inc.

 

Director shall mean a member of the Board.

 

Disability shall mean a physical or mental disability of the Participant as
determined by the Committee, based on such medical evidence as the Committee
deems appropriate.

 

Exercise Date shall mean the date on which the option shall have been exercised
in accordance with Paragraph 10 of this Award Agreement.

 

Expiration Date shall mean the date on which the option expires as specified in
the Notice of Grant.

 

Fair Market Value of a Share on any date of reference shall be determined by the
Committee, in its sole discretion, and may be different for different purposes.
Unless the Committee determines otherwise,

 

 

(i)

if the Shares are listed or admitted for trading on any United States national
securities exchange, or if actual transactions are otherwise reported on a
consolidated transaction reporting system, the last reported sale price of a
Share on such exchange or reporting system, as reported in any newspaper of
general circulation, or

 

 

(ii)

if clause (i) is not applicable, the mean of the high bid and low asked
quotations for a Share as reported by the National Quotation Bureau,
Incorporated if at least two securities dealers have inserted both bid and asked
quotations for the Shares on at least five of the 10 preceding trading days; or

 

 

(iii)

if clauses (i) and (ii) are not applicable to the Company (e.g., if the Shares
are not then publicly traded or quoted), then the “Fair Market Value” of a Share
shall be the fair market value (i.e., the price at which a willing seller would
sell a Share to a willing buyer when neither is acting under compulsion and when
both have reasonable knowledge of all relevant facts) of a Share on such date as
the Committee in its sole and absolute discretion shall determine in a fair and
uniform manner.

 

Notice of Exercise shall mean the notice of exercise in the form attached hereto
as Exhibit I.

 

 

--------------------------------------------------------------------------------

 

 

Notice of Grant shall mean the Notice of Grant of Stock Options accompanying the
Award Agreement, pursuant to which Participant has been informed of the basic
terms of the option evidenced hereby.

 

Option Price shall mean the purchase price payable for Option Shares under this
option, as specified in the Notice of Grant.

 

Option Shares shall mean the number of Shares subject to the option as specified
in the Notice of Grant.

 

Participant shall mean the Director to whom the option is granted as specified
in the Notice of Grant.

 

Plan shall mean the Company's 2011 Long-Term Incentive Plan, as amended from
time to time.

 

Service shall mean Participant's performance of services for the Company in the
capacity of non-employee Director.

 

Shares shall mean the common shares of the Company and such other securities as
may become the subject of Awards pursuant to an adjustment made under
Section 4(b) of the Plan.

 

Subsidiary shall mean a subsidiary company as defined in Section 424(f) of the
Code (with the Company being treated as the employer corporation for purposes of
this definition).

 